Citation Nr: 0429040	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  04-24 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for malaria.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral ear 
disability, to include impacted cerumen in both ears.

3.  Whether new and material evidence has been received to 
reopen a claim for Prison of War status.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to May 
1942 and from August 1945 to December 1945.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.

The veteran's application for benefits received in March 2003 
includes applications to reopen claims for service connection 
for coronary insufficiency and osteoarthritis of the cervical 
spine.  These matters appear to remain unadjudicated, and are 
referred to the RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 


REMAND

On a VA Form 9 received by the RO in July 2004, the veteran 
indicated that he wanted a personal hearing before a Board 
Member at the RO (i.e., Travel Board hearing).  The RO sent 
the veteran a letter later that month requesting him to 
confirm which type of hearing he wants, pointing out that the 
next Travel Board would by in September 2004 or 2005.  The 
veteran indicated on the form furnished by the RO that he 
wanted to withdraw his request for a Travel Board hearing and 
asked that his appeal go directly to the Board as soon as 
possible.  However, in a letter dated in September 2004 and 
received by the Board in October 2004, within two months of 
the case being certified to the Board, the veteran again 
requested a Travel Board hearing.  While he also indicated 
that he wanted the hearing within 90 days of the case being 
certified to the Board, it is the undersigned's judgment that 
the RO should go forward with the scheduling of such a 
hearing as soon as is practicably available to accord the 
veteran due process.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2003).

Also, in June 2004, the RO received what the Board construes 
as a notice of disagreement with an April 2004 RO 
determination denying the veteran's application to reopen his 
claim for Prisoner of War status.  In light of the present 
procedural posture of this issue, the Board is obligated to 
remand the issue for proper development, to include issuance 
of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 
238, 240-241 (1999).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should take appropriate 
action, including issuance of a Statement 
of the Case, on the appeal initiated by 
the veteran from the April 2004 
determination denying his application to 
reopen his claim for Prisoner of War 
status.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if the veteran wishes to complete 
an appeal from that determination.  

2.  The RO should schedule the veteran 
for a Travel Board hearing with respect 
to his claims on appeal.  After the 
hearing is conducted, the case should be 
returned to the Board, in accordance with 
appellate procedures. 

The Board intimates no opinion as to the ultimate outcome of 
the case.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


